Citation Nr: 0311336	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left herniated 
nucleus pulposus with lumbosacral strain, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, among other things, denied the veteran's 
claim for a rating in excess of 40 for a left herniated 
nucleus pulposus with lumbosacral strain (low back disorder).  
In connection with the same appeal, the veteran is also 
seeking the maximum benefit allowable by law in that he has 
testified before the under signed in April 1999 that he 
considers himself totally disabled.  The Board finds that, 
based on his testimony, the veteran has also asserted a claim 
for a TDIU due to his service-connected back disability.  As 
such, the Board has appellate jurisdiction of this issue as 
well.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); AB v. Brown, 6 Vet. App. 35, 39 (1993); VAOPGCPREC 6-
96.  In August 1999, the Board remanded the veteran's appeal 
for further evidentiary development.  In October 2002, the 
Board issued a decision that denied the veteran's appeal of a 
July 1997 RO decision that denied the veteran's claim for a 
rating in excess of 10 for hemorrhoids and sent the back 
rating issued out for further development as then authorized 
by 38 C.F.R. § 19.9(a)(2).


REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected low back disorder has 
become worse over time and is manifested by increased pain, 
limitation of motion, and radiating pain with numbness into 
the lower extremities.  They maintain that such 
manifestations entitle him to a higher disability rating.  In 
addition, they contend that the veteran's service-connected 
disability also prevents him from securing and following a 
substantially gainful occupation.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in October 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file a January 2003 
VA examination report that included medical opinions as to 
the current severity of the veteran's service connected low 
back disorder as well as to the veteran's employability.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained an additional VA medical examination report, in 
light of the Federal Circuits' decision, the case must be 
remanded.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Where, as here, the law or regulations changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, supra.  As such, on remand, the RO should advise 
the veteran of the criteria contained in the revised 
Diagnostic Code 5293.

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, insuring that the veteran is provided adequate 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2002) and obtaining a medical 
examination of the veteran to obtain contemporaneous medical 
opinion evidence as to the current severity of his service 
connected low back disorder under both new and old Diagnostic 
Code 5293 as required by 38 C.F.R. § 5103A(d) and Karnas v. 
Derwinski, supra. 

As to the medical examination, the Board notes that, while 
the veteran was provided a VA examination in January 2003, 
that examination report did not include adequate responses to 
the specific questions requested by the Board in an October 
2002 memorandum, nor was the January 2003 physical 
examination conducted by and subsequent medical opinions 
rendered by a medical doctor.  The Board reaches this 
conclusion despite the March 2003 letter from the VA medical 
center (VAMC) that conducted the examination in which it was 
argued that the examination report satisfied the Board's 
examination request.  Therefore, on remand, the veteran must 
be provided another VA examination to satisfy 38 C.F.R. 
§ 5103A(d). 

In view of the above, the appeal is REMANDED to the RO for 
the following actions:
1.  The RO should provide the veteran 
with a copy of the criteria contained in 
the former and revised Diagnostic Code 
5293.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since 1996 for his low back 
disorder.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  The RO is asked to make arrangements 
with the appropriate VA medical facility 
to schedule the veteran for an orthopedic 
examination by an appropriate specialist, 
preferably by William Boeck, M.D., ((QTC 
Contractor) of Canyon Medical Group, 
19231 Victory Boulevard, Suite 212, 
Reseda, California 91335), if available.  
Send the claims folder to the examiner 
for review.  Request that the examination 
include all indicated studies and tests 
deemed appropriate, and that all clinical 
findings be reported in detail. 

(a).  If Dr. William Boeck is available, 
ask him to comment again on the objective 
manifestations of any lumbar spine 
disorder present, to specifically include 
a herniated nucleus pulposus with 
lumbosacral strain.  Based on the results 
of the present examination and a review 
the claims folder, to specifically 
include a review of the veteran's most 
recent April 2000 and January 2003 
examination reports, Dr. Boeck is asked 
to address the following questions:
(i.)  Does the veteran 
experience incapacitating pain 
attacks as the result of his 
intervertebral disc syndrome?  
If so, what is the frequency of 
any incapacitating attacks in 
terms of weeks and/or months?  
Does the veteran derive any 
relief from his attacks?  
(Incapacitating episodes should 
be considered as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician). 
(ii.)  Does the veteran's 
intervertebral disc syndrome 
result in any incomplete or 
complete paralysis of the 
sciatic nerve?
(iii.)  A list of medications 
taken for the service-connected 
back disorder should be 
elicited from the veteran, 
along with any claimed side 
effects, such as drowsiness, or 
memory loss, and the examiner 
should comment on whether any 
such complaints are medically 
recognized side effects of such 
medication.

(b).  If Dr. William Boeck is not available, the 
appropriate VA medical facility is asked to 
designate another orthopedist.  The orthopedist is 
requested to comment on the objective 
manifestations of any lumbar spine disorder 
present, to specifically include a herniated 
nucleus pulposus with lumbosacral strain.  Based on 
the results of his/her examination of the veteran 
and a review of the claims folder, to specifically 
include a review of the veteran's most recent April 
2000 and January 2003 examination reports, the 
orthopedist is asked to address the following 
questions:
(i.)  Does the veteran 
experience incapacitating pain 
attacks as the result of his 
intervertebral disc syndrome?  
If so, what is the frequency of 
any incapacitating attacks in 
terms of weeks and/or months?  
Does the veteran derive any 
relief from his attacks?  
(Incapacitating episodes should 
be considered as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician). 
(ii.)  Does the veteran's 
intervertebral disc syndrome 
result in any incomplete or 
complete paralysis of the 
sciatic nerve?
(iii.)  A list of medications 
taken for the service-connected 
back disorder should be 
elicited from the veteran, 
along with any claimed side 
effects, such as drowsiness, or 
memory loss, and the examiner 
should comment on whether any 
such complaints are medically 
recognized side effects of such 
medication.
The rationale for any opinion expressed should also 
be included in the examination report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
August 2000 supplemental statement of the 
case.  In doing so, the RO is asked to 
consider the criteria for the low back 
disorder set forth in Diagnostic Code 
5293 in effect prior to September 23, 
2002, as well as the revised criteria for 
of this condition that became effective 
on that date.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
August 2000 Supplemental Statement of the 
Case, the applicable law and regulations 
governing an increased rating for the 
disability in question, include a TDIU 
rating.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


